        Case 2:19-cv-00275-AC Document 23 Filed 08/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN REED,                                      No. 2:19-cv-0275 AC P
12                      Plaintiff,
13           v.                                        ORDER
14    ROBERT W. FOX, et al.,
15                      Defendants.
16

17          Plaintiff has filed a motion for a thirty-day extension of time to file a second amended

18   complaint. ECF No. 21. In support of the motion, plaintiff states that due to the COVID-19

19   pandemic, his access to the prison law library has been limited. See id. However, since the filing

20   of the extension request, plaintiff has filed his second amended complaint. See ECF No. 22.

21          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time

22   (ECF No. 21) is DENIED as moot.

23   DATED: August 5, 2021

24

25

26

27

28
